 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY BROWN,                               No. 2:20-cv-1746 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On November 6, 2020, respondent filed a motion to

19   dismiss on the grounds that this action is barred by the statute of limitations. (ECF No. 16.) On

20   April 5, 2021, the undersigned granted petitioner a sixty days extension of time to file his

21   opposition. (ECF No. 26.) The undersigned ordered that no further extensions of time would be

22   granted. (Id.)

23          Pending before the court is petitioner’s motion for appointment of counsel. (ECF No. 27.)

24   For the reasons stated herein, petitioner’s motion for appointment of counsel is denied.

25          There currently exists no absolute right to appointment of counsel in habeas proceedings.

26   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

27   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

28   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.
                                                        1
 1          In the pending motion, petitioner alleges that he has multiple mental health diagnosis

 2   which impact his ability to conduct legal research and study. Petitioner also alleges that he has

 3   multiple medical issues, including chronic back pain and hand disfigurement, which impact his

 4   ability to perform legal work. Petitioner also alleges that he has four civil suits pending, which he

 5   is prosecuting in pro per, which require his attention. Petitioner also alleges that he has education

 6   classes and Bible Study classes which consume his time. Petitioner also alleges that he does not

 7   have documents he requires in order to oppose respondent’s pending motion to dismiss.

 8   Petitioner also alleges that he has limited law library access.

 9          While the undersigned is sympathetic to petitioner’s medical problems, they do not

10   warrant appointment of counsel. Petitioner’s ability to prosecute four civil actions also suggests

11   that he is able to prosecute the instant action despite these medical problems.

12          Petitioner’s request for counsel on the grounds that his education and Bible classes and

13   other pending lawsuits consume his time is not well supported. Petitioner has also not

14   demonstrated that his alleged limited law library access warrants appointment of counsel at this

15   time. If petitioner is unable to obtain documents necessary to oppose respondent’s pending

16   motion to dismiss, he may file an appropriate motion with his opposition.

17          Regarding his mental health, petitioner alleges that in 2011 he was diagnosed as showing

18   signs of mood disorder, psychotic disorder and post-traumatic stress disorder. Petitioner alleges

19   that in 2012, he was diagnosed with the same disorders. Petitioner alleges that in 2015, he was

20   diagnosed with adjustment disorder with anxiety and depressed mood as well as personality

21   disorder. Petitioner alleges that in 2018, he was diagnosed with mood disorder and post-

22   traumatic stress disorder. Petitioner allege that his mental disorders cause difficulty for him in

23   concentrating and focusing. Petitioner alleges that he experiences severe anxiety at times, racing

24   thoughts, difficulty sleeping, depression and many other symptoms.

25          Petitioner is able to litigate four civil actions as well as attend school and Bible Study

26   despite his mental health problems. Based on petitioner’s ability to participate in these activities,

27   the undersigned finds that petitioner’s mental health problems do not warrant appointment of

28   counsel.
                                                        2
 1            For the reasons discussed above, in the present case, the court does not find that the

 2   interests of justice would be served by the appointment of counsel at the present time.

 3            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 4   counsel (ECF No. 27) is denied without prejudice to a renewal of the motion at a later stage of the

 5   proceedings.

 6   Dated: May 4, 2021

 7

 8

 9

10   brow1746.110

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
